The opinion of the Court was delivered by
Mr. Justice Woods.
The plaintiff recovered judgment in the Court of Common Pleas for Clarendon County for $831.64, the value of one mule short in a car-load of live stock shipped from St. Louis, Mo., to the plaintiff at Manning, S. C., interest thereon and the statutory penalty of fifty dollars. The defendant appeals solely on the ground that the penalty statute of 1903 (24 Stat. 81) is unconstitutional. The question has been settled by the case of Charles v. R. R. Co., 78 S. C., 36.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.